Order filed December 22, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00756-CV
                                   NO. 14-11-00757-CV
                                   NO. 14-11-00758-CV
                                   NO. 14-11-00759-CV
                                     ____________

                          NATHANIEL JONES, III, Appellant

                                             V.

              HOUSTON POLICE DEPARTMENT, ET AL, Appellees


                     On Appeal from the 133rd District Court
                              Harris County, Texas
    Trial Court Cause Nos. 2010-50804, 2010-50601, 2010-50602, and 2010-50603


                                         ORDER
       The reporter's record in each of these cases was due October 17, 2011. See Tex. R.
App. P. 35.1. On November 15, 2011, the clerk of this court sent a letter to Darlene Stein,
the official court reporter, informing her that the records had not been filed.

       The court has not received a request to extend time for filing the records. The
records have not been filed with the court. We therefore issue the following order.
      We order Darlene Stein, the official court reporter, to file the records in these
appeals on or before January 23, 2012.



                                   PER CURIAM




                                          2